                             UNITED STATES BANKRUPTCY COURT
                                NOTHERN DISTRICT OF IOWA

                                  )                    Case No. 20-00411
In re:                            )
                                  )                    Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )                            LIMITED OBJECTION TO
    Debtors.                      )                           COMMUNITY STATE BANK
                                  )                           MOTION FOR ADEQUATE
                                  )                                 PROTECTION
                                  )

         Debtor, by and through the undersigned, objects to the Motion for Adequate Protection

(Docket #32) in limited fashion, as follows:

    1. Debtor and Community State Bank (CSB) are engaged in good faith negotiations to the

         secured position of CSB relative to the Internal Revenue Service.

    2. A tentative draft stipulated Order is being circulated by the parties. The IRS has

         reservations and Debtor needs to speak with the IRS on concerns and Plan treatment.

    3. The proposed Order before this Court, at Docket 32-1, does not reflect the position of the

         Debtor. For that, and other grounds under the Bankruptcy Code, such Motion should be

         denied, and proposed Order rejected by this Court.

    4. Debtor’s objection is place-holding in nature, absent the parties ability to reach a

         stipulated Order.

                                               RESPECTFULLY SUBMITTED,


                                               /s/ Robert C. Gainer___________
                                               Robert C. Gainer      AT0000305
                                               CUTLER LAW FIRM, P.C.
                                               1307 50th Street
                                               West Des Moines, IA 50266
                                               Tel: 515-223-6600
                                               Fax: 515-223-6787
                                               Email: rgainer@cutlerfirm.com
                                               ATTORNEY FOR DEBTOR
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 8, 2020, the foregoing instrument was filed
electronically with the Clerk of Court using the CM/ECF system which sent notification of such
filing to all registered users party to this case.

                                     ____/s/ Robert C. Gainer
